

MARKETING CONSULTANCY AGREEMENT


AGREEMENT


AGREEMENT (this “Agreement”), made as of this 16th day of November, 2006 by and
between Bloodhound Search Technologies, Inc., a Nevada corporation with offices
at 19901 Southwest Freeway, Suite 114, Sugarland, Texas 77479 (the “Company"),
and Gaming Solutions International, LLC, a limited liability company with
offices at 2360 Bayou Boulevard, Pensacola, Florida 32503 (“GSI”).


WHEREAS, the Company is currently marketing and distributing certain software,
materials and services of a proprietary Internet search engine known as
“Strategic Information Monitoring System” (“SIMS”);


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to engage GSI as a consultant for the purpose of providing
certain sales, marketing and public relation services to the Company and the
Consultant desires to accept such engagement on the terms and conditions
contained herein.


NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
SERVICES


Section 1.1 Services. In consideration for the compensation provided herein, GSI
shall diligently promote the Company and its products and services and the brand
and goodwill of Company. GSI shall create, enlarge and exploit the marketplace
through raising brand awareness, sales, fieldwork, meetings and other customary
means of promotion. In furtherance of the foregoing, GSI shall provide the
following services for and on behalf of the Company:


1.                  The Company shall provide GSI information about the Company
and its products which GSI will include on its Web site “LottoFactor.com”.
2.                  GSI will add a SIMS module to its Web site
“LottoFactor.com”.
3.                  GSI will arrange a “virtual” road show with its current
content partners and with other third parties identified by GSI and the Company.
4.                  GSI will provide a detailed list of names of potential
customers for the Company, including the names of contact persons at such third
parties.
5.                  GSI may be asked to attend meetings arranged by the Company.
The Company will arrange and pay for travel expenses if this occurs.
6.                  GSI shall issue press releases regarding the arrangement
between the parties and the endorsement by GSI of the Company and its products.
All such releases shall be approved by the Company prior to their dissemination
thereof.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.2 Independent Parties. The relationship between the parties herein is
that as of independent parties and not of partners, joint venture partners,
employer and employee, principal and agent or any other relationship other than
as expressly provided herein. Nothing herein shall be construed to provide the
authority to one party to bind the other party.


ARTICLE II
COMPENSATION


Section 2.1 Cash Compensation. Commencing on the first business day of December
2006 and continuing thereafter until the last business day in May 2007, GSI
shall be entitled to $6,000 per month; commencing on the last business day in
June 2007 and continuing thereafter until the last business day in November
2007, GSI shall be entitled to $8,000 per month. Provided that this Agreement
has not been terminated in accordance with the terms hereof, the $84,000 due to
GSI for its services shall be paid by the Company as follows: (i) $9,000 shall
be due and payable on each of December 1, 2006 and March 1, 2007; (ii) $12,000
shall be due and payable on each of June 1, 2007 and September 1, 2007; and
(iii) $42,000 shall be due and payable on November 30, 2007.


Section 2.2 Options. In addition to the cash payments provided above, the
Company hereby grants options to purchase (i) 100,000 shares of common stock of
the Company, exercisable at $0.40 per share; said options shall vest and be
exercisable immediately until November 30, 2008; and (ii) 500,000 shares of
common stock of the Company, exercisable at $1.25 per share; said options to
vest and be exercisable on November 28, 2007 if this Agreement has not been
terminated by the Company for cause prior to such time. If the Company has not
terminated this Agreement for cause prior to November 28, 2007, then said option
shall be exercisable until November 28, 2009.  The foregoing options awarded to
GSI shall be assignable to the shareholders of GSI.


Section 2.3 Pay Per Click Revenue. The Net Revenue (as defined below) generated
from any Pay Per Click from LottoFactor.com or any other Web site directly owned
by GSI shall be split 50/50 between GSI and the Company. Net Revenue shall be
defined as revenues received after any 3rd party fees and expenses. 50/50 shall
be defined as the same amount that the Company receives as profit from such
events.
 
Section 2.4 No Additional Compensation. GSI agrees and acknowledges that it
shall not be entitled to any further compensation from the Company regardless of
any revenues generated directly or indirectly as a result of the efforts of GSI.


 
2

--------------------------------------------------------------------------------

 
ARTICLE III
TERM
 
Section 3.1 Term. The term of this Agreement shall commence as of the date
written above and unless terminated earlier by the Company shall continue until
December 1, 2007.


Notwithstanding anything contained herein to the contrary, the Company shall
have the sole and exclusive right to terminate this Agreement for cause after
June 1, 2007  provided that  GSI has not added value to BLDH in the preceding
12-months by performing the items outlined in section 1.1 of this agreement.
Value is defined as GSI attempting to lead BH to contract arrangements that
increase its distribution of its products, increasing brand awareness, strategic
introductions to potential partners, and/or notable press releases during the 12
month period. GSI can not guarantee revenues for BLDH as BLDH has yet to prove
their product will deliver substantial revenues on a going forward basis, but
GSI agrees to make best efforts to assist BLDH in introducing their product to
the marketplace per the items outlined in section 1.1 of this agreement.


Section 3.2 Compensation upon Termination. If the Company exercises its option
to terminate the Agreement for cause, due to lack of performance by GSI as
outlined in section 3.1 of this agreement, prior to December 1, 2007, the
Company shall pay GSI any cash compensation then due and payable to GSI the
accrued amount or the amount due hereunder. Said payment shall represent GSI’s
sole and exclusive right to any damages as a result of such termination for
cause by the Company so long as termination is justified due to lack of
performance by GSI per section 3.1 of this agreement.


ARTICLE IV
CONFIDENTIALITY; NON-COMPETE
 
Section 4.1 Confidentiality. The parties agree during the course of GSI
providing services to the Company, each party will disclose (the “Discloser”)
non-public material information to the other (the “Recipient”). Such
information, hereinafter referred to as “Proprietary Information” may include
but is not limited to, any information concerning the software, customer and
contact lists, business strategies, business forecasts, sales, merchandising and
marketing plans, methods, policies and information, special offers, personnel,
information, way of doing business, research, experimental work, development,
inventions, design details and specifications, engineering, financial
information, and any other information provided by the Discloser which is marked
as “Confidential”.


At all times during the term of this Agreement and for three years therafter,
the Recipient agrees to keep and hold all such Proprietary Information in strict
confidence and trust, and not to use or disclose any of such Proprietary
Information except as may be necessary to perform its duties pursuant to this
Agreement and only for the benefit of the Discloser. Upon termination of this
Agreement for any reason, the Recipient shall promptly deliver to the Discloser
any and all Proprietary Information and any copies thereof.


 
3

--------------------------------------------------------------------------------

 
Section 4.2 Non-Solicitation. GSI covenants and agrees that, for the term of
this Agreement and for a period of three years thereafter, GSI shall not, and
will not assist, directly or indirectly, anyone to, (a) hire any employee,
consultant or independent contractor of the Company; (b) seek to persuade any
employee, consultant or independent contractor of the Company to discontinue
employment or work on behalf of the Company; (c) become employed by any of the
Company ’s employees, independent contractors, suppliers, customers or service
providers; (d) seek to persuade any independent contractor, supplier, customer
or service provider to discontinue his/her relationship with Company or refrain
from entrusting additional business to, or doing additional business; (e)
develop a business relationship with any of Company’s clients other than those
introduced to the Company by GSI; or (f) affect to the detriment of the Company
or any of its affiliates any relationship of Company, its affiliates or any of
its officers, employees and agents with any client, employee or agent of Company
or its affiliates.


Section 4.3 Non-Compete. GSI agrees that, for the term of this Agreement and for
a period of one year thereafter, that it will not serve as in a consultancy
capacity for other search engine related companies.


 
ARTICLE V
GENERAL PROVISIONS


Section 5.1. Representations and Warranties. Each party hereby represents and
warrants to the other that (i) it has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement; (b)
the execution and delivery of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and no further consent or authorization of the company or its
board of directors or mangers, as the case may be, is required; and (c) this
Agreement has been duly executed and delivered by the party and constitutes a
valid and binding obligation of the party, enforceable against it in accordance
with its terms.
  Section 5.2  Indemnification. GSI shall defend, indemnify, and hold the
Company and its officers, directors, employees, agents and their respective
affiliates and successors and assigns (an “Indemnified Party”) harmless from and
against any suit, proceeding, assertion, damage, cost, liability or expense
(including court costs and attorneys’ fees) incurred directly or indirectly by
an Indemnified Party as a result of a breach of any representation, warranty or
covenant made by GSI herein or any claim made by a third party against any
Indemnified Party arising from or connected, directly or indirectly, to the
actions or omissions of GSI.


Section 5.3 Notices. All notices and other communications provided to any party
hereto under this Agreement or any instrument executed pursuant hereto shall be
in writing and shall be deemed to have been duly given (a) three days after
being sent by registered or certified mail (return receipt requested), (b) when
delivered, if delivered personally, (c) upon the expiration of twenty four (24)
hours after transmission, if sent by facsimile if a confirmation of transmission
is produced by the sending machine (and a copy of each facsimile promptly shall
be sent by ordinary mail), (d) upon the expiration of twenty four (24) hours
after transmission, if sent by email if a confirmation of transmission is
produced by the sending computer (and a copy of each email transmission promptly
shall be sent by ordinary mail) or (e) on the third day after being sent by
overnight mail or overnight courier, in each case to the parties at their
respective addresses set forth above (or at such other address for a party as
shall be specified by like notice; provided that the notices of a change of
address shall be effective only upon receipt thereof).


 
4

--------------------------------------------------------------------------------

 
Section 5.4 Severability. In the event that any provision of this Agreement is
determined by a non-appealable decision to be illegal, invalid or unenforceable,
then such provision shall not be voided, but shall be enforced to the maximum
extent permissible under applicable law, and the remainder of this Agreement
shall remain in full force and effect.


Section 5.5 Governing Law and Jurisdiction. This Agreement shall be governed by
and be construed in accordance with the laws of the State of New York. Any
dispute between or, legal action or proceeding against any of the parties hereto
under, arising out of or in any manner relating to, this Agreement and the
transactions contemplated herein shall be adjudicated by the a court of
competent jurisdiction within the State of New York. Each of the parties herein:
(1) consents and submits to the personal jurisdiction of any of such courts in
any such action or proceeding; (2) consents to the service of any complaint,
summons, notice or other process relating to any such action or proceeding by
certified mail, return receipt requested, postage prepaid; (3) waives any claim
or defense in any such action or proceeding based on any alleged lack of
personal jurisdiction, improper venue or forum non convenience or any similar
basis, to the extent permitted by law; and (4) waives trial by jury in any
litigation in any court with respect to, in connection with, or arising out of,
this Agreement, or the validity, interpretation, collection or enforcement
thereof.


Section 5.6 Entire Agreement. This Agreement contains the entire understanding
of the parties herein with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings other than those expressly set forth herein. This Agreement
supersedes all prior agreements and understandings between the Company and GSI
with respect to its subject matter.


Section 5.7 Change or modification. No waiver, change or modification of this
Agreement or of any covenant, conditions or limitations herein contained shall
be valid unless in writing and duly executed by both parties.


Section 5.8 No Assignment. GSI shall not assign or transfer this Agreement or
any rights or obligations hereunder to any third party without the prior written
consent of the Company. Options awarded to GSI per this agreement are
transferable to individual shareholders of GSI.
 
Section 5.9 Construction. The headings of this Agreement have been inserted for
purposes of convenience only and are to be ignored in any construction of the
provisions hereof.


 
5

--------------------------------------------------------------------------------

 
Section 5.10 Waiver. No waiver of any rights by any party hereto shall be
construed as a waiver of the same or any other right at any prior or subsequent
time. Further, no waiver or delay on the part of a party in exercising any power
of right hereunder and no forbearance or indulgence of a party granted to the
other party, shall in any way restrict or diminish the full rights and powers of
the party under this Agreement, or operate as a waiver of any breach by a party
of any of the terms and conditions of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.








BLOODHOUND SEARCH TECHNOLOGIES, INC


By: /s/ Brian Wade Bickford
Name: Brian Wade Bickford
Title: Chief Executive Officer


Date: November 16, 2006


 
GAMING SOLUTIONS INTERNATIONAL, LLC    
 
By: /s/ John Brier, Jr.    
Name: John Brier, Jr.     
Title: Managing Partner


Date: November 16, 2006


 
6

--------------------------------------------------------------------------------

 